—Order unanimously affirmed without costs. Memorandum: Family Court’s determination that respondent sexually abused his daughter Rhianna (see, Family Ct Act § 1012 [e] [iii]) and that, as a consequence, his other daughter Nicole is a neglected child within the meaning of Family Court Act § 1012 (f) (i) (B) is supported by a preponderance of the evidence (see, Family Ct Act § 1046 [b] [i]). “Unsworn out-of-court statements of the victim may be received and, if properly corroborated, will support a finding of abuse or neglect” (Matter of Nicole V., 71 NY2d 112, 117-118, citing Family Ct Act § 1046 [a] [vi]). The out-of-court statements of Rhianna were amply corroborated by her unsworn but cross-examined testimony taken in camera (see, Matter of Christina F., 74 NY2d 532, 535), by a physical examination and by the testimony of two pediatricians and a social worker (see, Matter of Jaclyn P., 86 NY2d 875, 878, affg 179 AD2d 646, cert denied sub nom. Papa v Nassau County Dept. of Social Servs., 516 US 1093; Matter of Nicole V., supra, at 121; Matter of Jessica N., 234 AD2d 970, 971, appeal dismissed 90 NY2d 1008; Matter of David DD., 204 AD2d 791, lv denied 84 NY2d 813). Additionally, the consistency of Rhianna’s statements to three witnesses describing respondent’s sexual conduct enhances the reliability of those out-of-court statements (see, Matter of Jessica N., supra, at 972; Matter of Keith C., 226 AD2d 369, lv denied 88 NY2d 807; Matter ofJaclyn P., supra, 179 AD2d, at 651). Although respondent presented evidence in *1185rebuttal, such evidence merely presented questions of fact for resolution by the court (see, Matter of Breann B., 185 AD2d 711; Matter of Elrheihem T., 185 AD2d 626).
The evidence also establishes that Nicole is a neglected child because the sexual abuse of Rhianna by respondent demonstrated a fundamental defect in his understanding of the duties and obligations of parenthood and created an atmosphere detrimental to the physical, mental and emotional well-being of Nicole as well (see, Family Ct Act § 1012 [f] [i]; Matter of James A., 217 AD2d 961; Matter of Lynelle W., 177 AD2d 1008, 1008-1009). (Appeal from Order of Onondaga County Family Court, Klim, J. — Abuse.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Boehm, JJ.